DETAILED ACTION
Response to Amendment
Notice of Pre-AIA  or AIA  Status
In the present application, filed on or after March 16, 2013, claims 18-19 and 25-47 have been considered and examined under the first inventor to file provisions of the AIA .

Respond to Applicant’s Arguments/Remarks
Applicant’s arguments, see Remarks, filed 11/09/2020, with respect to the rejection(s) of claims 18-19 and 25-47 has been fully considered and the results as followings:

On pages 10-15 of Applicant’s remarks, Applicant argues that the combination of Akins, Yao, and Yu does not teach or suggest the limitations of the server includes an allocation table that assigns at least one terminal device to the vehicle and stores an authorization indication of whether the vehicle is currently authorized for movement. The server uses this stored authorization indication and transmitted data of the vehicle (as to whether the vehicle is moving) to determine if the vehicle is being moved without authorization. In the event that the server determines that the vehicle is being moved without authorization, the server determines, using the allocation table, the associated terminal device and sends a warning message to the associated terminal device. Still further, generation or receipt of the enable message at the short-range communication device also causes a communication with the server to update the stored authorization indication in the server to indicate that movement of the vehicle is authorized.

Akins to clearly disclose the server includes an allocation table (Akins: [0009], [0065], [0135], and FIG. 4 the user database 414 including the tracker profiles 416, the user profiles 418, the location profiles 420, and the bike profiles 422: The tracker profile database 416 includes tracker device identifiers such as serial numbers or other IDs, preferred tracker settings, available features or features in use, bicycle specific profiles such as tracker settings associated with high security, low security or other default or custom security levels) that assigns at least one terminal device to the vehicle and stores an authorization indication of whether the vehicle is currently authorized for movement (Akins:[0007], [0033], [0036], [0048], [0052], [0055], [0070], [0135], and FIG. 21: The tracker 100 can be user configured based on various user selectable parameters. For example, arming and disarming of a tracker and producing an alarm message can be done automatically or require user input. A frequency at which a tracker database (either at a tracker at a server) is updated can be selected. One or more motion or vibration detection procedures can be used to establish events).  The server uses this stored authorization indication and transmitted data of the vehicle (as to whether the vehicle is moving) to determine if the vehicle is being moved without authorization (Akins: [0007], [0033], [0036], [0048]: The tracker 100 can be user configured based on various user selectable parameters. For example, arming and disarming of a tracker and producing an alarm message can be done automatically or require user input. A frequency at which a tracker database (either at a tracker at a server) is updated can be selected. One or more motion or vibration detection procedures can be used to establish events, [0052], [0055], and [0070]: a tracker reports sensor data and position data or position-estimating data to the server 402. The server 402 then processes the data to determine if an alarm should be initiated, and returns an alarm command to the tracker, [0135], and FIG. 21). In the event that the server determines that the vehicle is being moved without authorization (Akins: the armed mode), the server determines, using the allocation table, the associated terminal device (Akins: [0007], [0033], [0036], [0048], [0052], [0055], [0070], [0135], and FIG. 21: The tracker 100 can be user configured based on various user selectable parameters. For example, arming and disarming of a tracker and producing an alarm message can be done automatically or require user input. A frequency at which a tracker database (either at a tracker at a server) is updated can be selected. One or more motion or vibration detection procedures can be used to establish events) and sends a warning message to the associated terminal device (Akins: [0051], [0070], [0135], and FIG. 21: The server then sends a corresponding message to a user mobile device at 2110, and based on the message, an alarm message is forwarded at 2112 from the user mobile device (alternatively, no action is taken)). Still further, generation or receipt of the enable message at the short-range communication device also causes a communication with the server to update the stored authorization indication in the server to indicate that movement of the vehicle is authorized (Akins: [0036] and FIG. 1: transceiver 122 such as an ISM band radio-frequency (RF) transceiver is coupled to the controller 102 as well. The transceiver 122 is configured to communicate with or detect an RF proximity or other proximity key such as an RFID tagged key, and based on the communication, the controller 102 can set a status of the tracking device to "armed" or "disarmed," and/or initiate a communication via the cellular radio 104 so as to notify the bicycle owner of a current event, [0056]-[0061], FIG. 2, and FIG. 4).

On pages 15-18 of Applicant’s remarks, Applicant argues that the combination of Akins, Yao, Brown, and Bird does not teach or suggest the limitations of “a vehicle or a system for use with a vehicle including a short-range communication device that communicates with a mobile terminal device via a (short range) radio link, and in particular, that communicates an enable message encrypted via a key pair to activate the electric drive, wherein a key of the key pair is based on a unique hardware ID or other unique aspect of a particular one of the specific components of the vehicle (e.g., a battery for the electric drive), wherein an exchange of the particular one of the specific components for a different one of the specific components results in a loss of validity of the key of the key pair”  because neither Brown nor Bird discloses or suggests a vehicle communication system that uses a cryptographic key pair for wireless communications between two components (e.g. mobile terminal and the vehicle) wherein one of the keys is based on a unique hardware ID or other unique aspect of one of the components of the vehicle.
Examiner respectfully disagrees with Applicant because as discussed in the Non-Final rejection mailed on 05/27/2020, the rejection relied upon the combination of Akins and Yao to already disclose an enable message encrypted via a key pair is exchanged between the short-range communication device and the mobile terminal device (Akins: [0007]: The tracker may only query the presence of the key upon events of interest, and exchange encrypted unique identifiers with the key to verify authenticity. The key may use a number of standard protocols operating in the unlicensed ISM bands, such as Bluetooth Low Energy, ANT, Zigbee, RFID, or proprietary communication protocols. A plurality of keys may be paired with the tracker by the user, and the keys may take on the form of a key-fob, a clip-on tag attachable to the bicycle rider's clothing, equipment, or use hardware supporting the same protocol as the tracker that is to activate the electric drive (Yao: Abstract, [0011]-[0012], [0035]-[0040], and FIG. 1-2), except for the claimed limitations of wherein a key of the key pair is based on a particular one of a specific component of a specific component type of the vehicle and based on a hardware ID of the particular one of the specific component, wherein an exchange of the particular one of the specific component for a different one of the specific component of the specific component type results in a loss of validity of the key of the key pair.
Further, Brown discloses a key of the key pair is based on a particular one of a specific component of a specific component type of the vehicle and based on a hardware ID of the particular one of the specific component (Brown: Abstract, [0015]-[0019]: one or a combination of the following lists: a list of identifiers of authorized smart batteries, a list of identifiers of unauthorized smart batteries, a list of identifiers of smart batteries subject to a recall, and a mapping of mobile communication device identities to smart battery identifiers, [0021]: The purpose of the identifier may be to uniquely identify the specific battery or may be to generally identify in which lot the specific battery was manufactured or the series to which the specific battery belongs,[0034]-[0036], [0079], and FIG. 3).
Furthermore, Bird discloses an exchange of the particular one of the specific component for a different one of the specific component of the specific component type results in a loss of validity of the key of the key pair (Bird: Abstract, [0053]-[0057], [0059]-[0061], [0073], and FIG. 3-4: persona information can be encoded in an encrypted format as opposed to encoding the persona information in clear text format. The persona information can be encrypted using any suitable encryption scheme including DES, 3DES, AES, RSA, PGP, or other known or yet to be 
Therefore, in view of teachings by Akins, Yao, Brown, and Bird it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the monitoring system of Akins, Yao to include a key of the key pair is based on a particular one of a specific component of a specific component type of the vehicle and based on a hardware ID of the particular one of the specific component, as suggested by Brown, for the purpose of implementing a known alternative authentication process using specific information associated with a battery, as one of the hardware device, wherein an exchange of the particular one of the specific component for a different one of the specific component of the specific component type results in a loss of validity of the key of the key pair, as suggested by Bird. The motivation for this is to implement a known alternative authentication process using specific information associated with a connected device.
As a result, Applicant arguments are not deemed persuasive, and the previous rejections pertaining to the previous set of claims are sustained. Therefore, due to the claimed amendments, upon further consideration, a new ground of rejections necessitated by amendments is made in view of following reference/combinations.

Claim Objections
Claim 30 is objected too because in step b, the limitation is required a subject being moved. Appropriated correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 18-19, 27-32, and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Akins et al. (Akins – US 2013/0150028 A1) in view of Yao et al. (Yao – US 2014/0209400 A1) and Yu (Yu – US 2016/0063782 A1).

As to claim 18, Akins discloses a system comprising:
at least one cloud or web server (Akins: Abstract, [0033], [0053], [0062], FIG. 3 the cycle tracking server 302: a representative network 300 for cycle tracking includes a cycle tracking server 302 coupled to communicate with a cycle tracking device 304 via a wide area network, a local area network, or other network, shown in FIG. 3 as a cloud 306. The cycle tracking server 302 may be included in the cloud 306);
at least one vehicle (Akins: FIG. 12), comprising a bicycle, tricycle or off-road vehicle (Akins: Abstract, [0008], [0032], FIG. 1, and FIG. 12: Tracking systems and methods are disclosed herein with reference to bicycle security but the same or similar systems and methods , having a vehicle processing device (Akins: FIG. 1 the controller 102) and a vehicle communication device (Akins: FIG. 1 the cellular radio 104 and the RF transceiver 122), wherein the vehicle communication device is designed to communicate with the server via at least one mobile network (Akins: Abstract, [0008], [0062], [0069], FIG. 1 and FIG. 3-4: While a tracking device can report location, in some examples, the server 402 is configured to receive data from the tracker to permit location determination. In one example, a tracker reports received signal strength (RSS) from nearby cellular network transmitters, and communicates RSS and transmitter identifiers to the server 402. Based on this data, the server 402 produces a location estimate using triangulation. Timing delays associated with nearby transmitters can also be used to estimate location), and wherein the vehicle processing device is designed to transmit data to the server (Akins: Abstract, [0006], [0008], [0033], [0036], and FIG. 1: The transceiver 122 is configured to communicate with or detect an RF proximity or other proximity key such as an RFID tagged key, and based on the communication, the controller 102 can set a status of the tracking device to "armed" or "disarmed," and/or initiate a communication via the cellular radio 104 so as to notify the bicycle owner of a current event) using the vehicle communication device (Akins: [0045], [0062]: The server 302 is coupled so as to receive notifications from the tracking device 304 concerning, for example, cycle position, movements, or other events as well as cycle and owner identifiers such as serial numbers, descriptions, names, contact numbers. In some example, the server receives communications from a user pertaining to user email addresses, phone numbers, social , and
wherein the server has at least one allocation table (Akins: [0009], [0065], [0135], and FIG. 4 the user database 414 including the tracker profiles 416, the user profiles 418, the location profiles 420, and the bike profiles 422: The tracker profile database 416 includes tracker device identifiers such as serial numbers or other IDs, preferred tracker settings, available features or features in use, bicycle specific profiles such as tracker settings associated with high security, low security or other default or custom security levels) which assigns at least one terminal device to the at least one vehicle (Akins: [0009], [0065], [0135], and FIG. 4) and which stores an authorization indication of whether the at least one vehicle is currently authorized for movement (Akins:[0007], [0033], [0036], [0048], [0052], [0055], [0070], [0135], and FIG. 21: The tracker 100 can be user configured based on various user selectable parameters. For example, arming and disarming of a tracker and producing an alarm message can be done automatically or require user input. A frequency at which a tracker database (either at a tracker at a server) is updated can be selected. One or more motion or vibration detection procedures can be used to establish events), and wherein the server is designed for:
a) determining, by using the transmitted data of the vehicle, whether the vehicle is being moved and using the stored authorization indication to determine if the vehicle is being moved (Akins: [0007], [0033], [0036], [0048]: The tracker 100 can be user configured based on various user selectable parameters. For example, arming and disarming of a tracker and producing an alarm message can be done automatically or require user input. A frequency at which a tracker database (either at a tracker at a server) is updated can be selected. One or more motion or vibration detection procedures can be used to establish events, [0052], [0055], [0070]: a tracker reports sensor data and position data or position-estimating data to the server 402. The server 402 then processes the data to determine if an alarm should be initiated, and returns an alarm command to the tracker, [0135], and FIG. 21) without authorization (Akins: [0044], [0047], [0062]: The server 302 is coupled so as to receive notifications from the tracking device 304 concerning, for example, cycle position, movements, or other events as well as cycle and owner identifiers such as serial numbers, descriptions, names, contact numbers, [0069]-[0070], and FIG. 3-4 the server 402: The server 402 then processes the data to determine if an alarm should be initiated, and returns an alarm command to the tracker);
b) determining, in the event of unauthorized movement of the vehicle, the associated terminal device by using the allocation table (Akins: [0044], [0047], [0051]: [0062], [0069]-[0070], and FIG. 3-4 the server 402: Accidents can be detected based on sensor signals, and one or more emergency services or emergency contacts stored in a user profile can be notified, typically by communicating a request for such notifications to an interne based tracker service. Alternatively, the tracker can be configured to send suitable SMS, voice, or other messages directly via a cellular network. For example, the tracker can be configured to initiate a telephonic connection to an emergency (911) telephone number. A ride mode can also enable periodic or continuous communication of bicycle location for tracking by 3.sup.rd parties such as parents, ; and
c) sending a warning message to the associated terminal device in the event of unauthorized movement (Akins: [0051], [0070], [0135], and FIG. 21: The server then sends a corresponding message to a user mobile device at 2110, and based on the message, an alarm message is forwarded at 2112 from the user mobile device (alternatively, no action is taken)),
wherein the at least one vehicle further comprises a short-range communication device (Akins: [0036] and FIG. 1 the RF transceiver 122), which is communicatively connected to a mobile terminal device via short-range wireless communications and to the vehicle processing device (Akins: [0036] and FIG. 1: transceiver 122 such as an ISM band radio-frequency (RF) transceiver is coupled to the controller 102 as well. The transceiver 122 is configured to communicate with or detect an RF proximity or other proximity key such as an RFID tagged key, and based on the communication, the controller 102 can set a status of the tracking device to "armed" or "disarmed," and/or initiate a communication via the cellular radio 104 so as to notify the bicycle owner of a current event), and 
wherein generation or receipt of the enable message causes a communication with the server to update the stored authorization indication for the vehicle to indicate that the vehicle is authorized to be moved (Akins: [0036] and FIG. 1: transceiver 122 such as an ISM band radio-frequency (RF) transceiver is coupled to the controller 102 as well. The transceiver 122 is configured to communicate with or detect an RF proximity or other proximity key such as an RFID tagged key, and based on the communication, the controller 102 can set a status of the tracking device to "armed" or "disarmed," and/or initiate a communication via the .
While Akins discloses a monitoring system comprising a vehicle tracking device associated with a vehicle for collecting and transmitting information sensed by sensors of the vehicle tracking device to a server (Akins: Abstract, [0006], [0008], [0033], [0036], and FIG. 1: The transceiver 122 is configured to communicate with or detect an RF proximity or other proximity key such as an RFID tagged key, and based on the communication, the controller 102 can set a status of the tracking device to "armed" or "disarmed," and/or initiate a communication via the cellular radio 104 so as to notify the bicycle owner of a current event), a warning message is transmitted to an associated terminal device in an event of unauthorized movement (Akins: [0051], [0070], [0135], and FIG. 21: The server then sends a corresponding message to a user mobile device at 2110, and based on the message, an alarm message is forwarded at 2112 from the user mobile device (alternatively, no action is taken)) based on the transmitted information (Akins: [0044], [0047], [0062]: The server 302 is coupled so as to receive notifications from the tracking device 304 concerning, for example, cycle position, movements, or other events as well as cycle and owner identifiers such as serial numbers, descriptions, names, contact numbers, [0069]-[0070], and FIG. 3-4 the server 402: The server 402 then processes the data to determine if an alarm should be initiated, and returns an alarm command to the tracker), wherein the transmitted information includes driving state of the vehicle (Akins: [0040]: The tracker 100 may be configured to vary location reporting intervals based on bicycle speed and velocity and [0053]: A database of times and locations (position, time, speed, altitude and other data collected by on-board sensors) is generated and stored either locally or on a remote server), Akins does not explicitly disclose wherein the at least one vehicle comprises at least one electric drive controlled via a control unit, wherein the vehicle processing device is communicatively connected to the control unit and/or the at least one electric drive to determine a driving state indicating that the vehicle is being moved, wherein the transmitted data is indicative of the driving state, and wherein the control unit is designed to activate the at least one electric drive as a function of signals, including at least an enable message received from of the short-range communication devices wherein the enable message is transmitted automatically from the short-range communication device when the distance between the mobile terminal device and the vehicle falls below a predetermined minimum distance .
However, it has been known in the art of bicycle control to implement wherein the at least one vehicle comprises at least one electric drive controlled via a control unit, wherein the vehicle processing device is communicatively connected to the control unit and/or the at least one electric drive to determine a driving state indicating that the vehicle is being moved, wherein the transmitted data is indicative of the driving state; wherein the control unit is designed to activate the at least one electric drive as a function of signals, including at least an enable message received from of the short-range communication devices wherein the enable message is transmitted automatically from the short-range communication device, as suggested by Yao, which discloses wherein the at least one vehicle (Yao: FIG. 1) comprises at least one electric drive (Yao: FIG. 1 the electric motor 11) controlled via a control unit (Yao: FIG. 2 the control unit 302), wherein the vehicle processing device is communicatively connected to the control unit and/or the at least one electric drive to determine a driving state indicating that the vehicle is being moved (Yao: Abstract, [0011]-[0012], [0035]-[0040], and FIG. 1-2: The cycling control procedure configures cycling control parameters for controlling the operation of the electric motor to simulate different road conditions for cycling, and controls the operation of the electric , wherein the transmitted data is indicative of the driving state (Yao: [0011]-[0015], [0035]-[0040]: the smart mobile device 40 can connect to the communication interface 31 of the controller 30 to perform bidirectional communication, and provides a user interface for user to launch the export control procedure of the controller 30, set up the cycling control parameters, and obtain the cycling information and bike information for storage and display, [0048]-[0049], FIG. 1, and FIG. 4: The controller 30 is mounted on the bike and is electrically connected to the electromechanical assembly 10 and the cycling status detection assembly 20 to control the operation of the electric motor 11, lock or unlock the electric motor lock 13, receive the cycling status including cycling distance, cycling speed and the like, and process the cycling status into cycling information and bike information); wherein the control unit is designed to activate the at least one electric drive as a function of signals, including at least an enable message received from of the short-range communication devices wherein the enable message is transmitted automatically from the short-range communication device (Yao: Abstract, [0011]-[0012], [0035]-[0040], and FIG. 1-2: The smart mobile device 40 may be a smart phone, a small-scale tablet computer and the like. As already having the small-scale wired connection interface, such as USB and the like, or the short-distance wireless connection interface, such as Bluetooth module, WiFi module and the like, the smart mobile device 40 can connect to the communication interface 31 of the controller 30 to perform bidirectional communication, and provides a user interface for user to launch the export control procedure of 
Therefore, in view of teachings by Akins and Yao, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the bicycle theft monitoring system of Akins to include wherein the at least one vehicle comprises at least one electric drive controlled via a control unit, wherein the vehicle processing device is communicatively connected to the control unit and/or the at least one electric drive to determine a driving state indicating that the vehicle is being moved, wherein the transmitted data is indicative of the driving state; wherein the control unit is designed to activate the at least one electric drive as a function of signals, including at least an enable message received from of the short-range communication devices wherein the enable message is transmitted automatically from the short-range communication device, as suggested by Yao. The motivation for this is to control and/or manage information during bike cycling.

Further, the combination of Akins and Yao does not explicitly disclose wherein the enable message is transmitted automatically when the distance between the mobile terminal device and the vehicle falls below a predetermined minimum distance.
However, it has been known in the art of bicycles control to implement the enable message is transmitted automatically when the distance between the mobile terminal device and the vehicle falls below a predetermined minimum distance, as suggested by Yu, which discloses the enable message is transmitted automatically when the distance between the mobile terminal device and the vehicle falls below a predetermined minimum distance (Yu: Abstract, [0017]-[0024], [0032]-[0033], [0038], and FIG. 5: If the distance between the bicycle lock 110 and the 
Therefore, in view of teachings by Akins, Yao, and Yu it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the bicycle theft monitoring system of Akins and Yao to include the enable message is transmitted automatically when the distance between the mobile terminal device and the vehicle falls below a predetermined minimum distance, as suggested by Yu. The motivation for this is to control and/or manage information during bike cycling.

As to claim 19, Akins, Yao, and Yu disclose the limitations of claim 18 further comprising the system according to claim 18, wherein the at least one vehicle comprises a position determination device (Akins: FIG. 1 the geopositioning receiver 106) for receiving signals from a satellite navigation system and for determining a position of the vehicle (Akins: [0004], [0033], and FIG. 1 the geopositioning 106: The geopositioning receiver 106 and the antenna 110 are configured to receive signals for determining position based on, for example, triangulation using publically available signals from GPS, AGPS, GLONASS, Galileo, and/or COMPASS global navigation satellites), wherein the vehicle processing device is designed to transmit the position of the vehicle to the server (Akins: Abstract, [0040], [0053], [0062], .

As to claim 27, Akins, Yao, and Yu disclose the limitations of claim 18 further comprising the system according to claim 18, wherein the at least one vehicle comprises multiple vehicles (Akins: Abstract and FIG. 4: The server coordinates tracking devices and assets for a plurality of users), and wherein the server stores enable information for at least some of the vehicles indicating whether a respective vehicle may be moved (Akins: [0007], the tracker may also be armed by pushing a physical button on the tracker, in which case the tracker enters an armed state immediately, or may be armed or disarmed by changing the armed state on the server, in which case the tracker retrieves the desired armed state the next time it communicates with the server, [0009]: the transceiver is configured to communicate a request to arm or disarm an asset tracker and to communicate asset tracker profile information associated with arming an asset tracker. In still additional examples, the asset tracker profile information includes an authorization to establish an armed asset tracker profile based on asset location, time of day, or asset disturbances), wherein the server is adapted to determine, by using the enable information of the respective vehicle, whether the respective vehicle is being moved in an unauthorized way (Akins: Abstract, [0039]: Alarm devices or other communication devices can be configured to alert a user to an unwanted disturbance, indicate a change in a tracker mode of operation, indicate a low battery condition, or that a component has been tampered with or removed, [0044], [0051]-[0052]:  A ride mode can be used to track rider routes/velocity/altitude etc. In this mode, typically no SMS or push notifications or alarms are sent. A ride route and .

As to claim 28, Akins, Yao, and Yu disclose the limitations of claim 27 further comprising the system according to claim 27, wherein the server is designed for setting the respective enable information depending on instructions which are received from the associated mobile terminal device (Akins: [0007]: The desired armed state can be communicated from the server using arming and disarming commands and data communicated via a landline phone, cell phone, smart phone, table computer, desktop computer, laptop, or other processing devices, [0055]: Tracker setting changes may occur because of different activities such as a user request at the tracker via tracker input devices, or a request communicated from a server (perhaps initiated with a user mobile device), or communicated directly from a user device such as a mobile device, table, or other computing device. Locally made settings changes tend to be applied immediately, and then may be acknowledged to a server upon a next periodic alert or notification cycle so that server records are complete, [0078], and FIG. 6-11: A touchscreen area 610 is configured to arm or disarm a tracker in response to user inputs, and can be displayed in color to indicate status).

As to claim 29, Akins, Yao, and Yu disclose the limitations of claim 18 further comprising the system according to claim 18, wherein at least one mobile terminal device comprises an application which is designed to communicate with the server and/or to visualize information provided by the server, including position information, when the application is run by the mobile terminal device (Akins: [0007], [0055], [0078]-[0079], and FIG. 6-11: FIG. 7 is a representative screen shot 700 of a tracking screen map view that displays a map 702 and pushpins 704, 706 that indicate current and recent tracker locations. Other map icons that can be displayed include so-called "bread crumb" locations showing bicycle movements and a route along the bread crumbs. Different styles and or colors or gray levels of pushpins or other position indication icons can be used to discriminate recent locations from earlier locations).

As to claim 30, Akins, Yao, and Yu disclose the limitations of claim 18 further comprising a method for operating the system according to claim 18, the method comprising steps of:
a) transmitting data, including at least position data, by the vehicle communication device to the server (Akins: [0045], [0062]: The server 302 is coupled so as to receive notifications from the tracking device 304 concerning, for example, cycle position, movements, or other events as well as cycle and owner identifiers such as serial numbers, descriptions, names, contact numbers. In some example, the server receives communications from a user pertaining to user email addresses, phone numbers, social media account names so that the user or user contacts can be informed of cycle events. Some user information can be identified as private, while other information can be made generally accessible, [0067], [0069]-[0070], [0083], and FIG. 3-4: Representative event thresholds can be associated with jostle ;
b) ascertaining, at the server, by using the transmitted data of the vehicle, whether the  is being moved without authorization (Akins: [0044], [0047], [0062]: The server 302 is coupled so as to receive notifications from the tracking device 304 concerning, for example, cycle position, movements, or other events as well as cycle and owner identifiers such as serial numbers, descriptions, names, contact numbers, [0069]-[0070], and FIG. 3-4 the server 402: The server 402 then processes the data to determine if an alarm should be initiated, and returns an alarm command to the tracker);
c) determining, at the server, by using the at least one allocation table, an associated terminal device, in case of unauthorized movement of the vehicle (Akins: [0044], [0047], [0062], [0069]-[0070], and FIG. 3-4 the server 402: The server 402 then processes the data to determine if an alarm should be initiated, and returns an alarm command to the tracker);
d) sending, by the server, a warning message to the associated terminal device in the event of unauthorized movement (Akins: [0051], [0070], [0135], and FIG. 21: The server then sends a corresponding message to a user mobile device at 2110, and based on the message, an alarm message is forwarded at 2112 from the user mobile device (alternatively, no action is taken)); and
e) determining, by the vehicle processing device communicatively connected to the control unit and/or the at least one electric drive, a driving state indicating that the vehicle is being moved and is not in a stop state (Yao: Abstract, [0011]-[0012], [0035]-[0040], and FIG. 1-,
wherein the transmitted data further contains information regarding the driving state (Yao: [0011]-[0015], [0035]-[0040]: the smart mobile device 40 can connect to the communication interface 31 of the controller 30 to perform bidirectional communication, and provides a user interface for user to launch the export control procedure of the controller 30, set up the cycling control parameters, and obtain the cycling information and bike information for storage and display, [0048]-[0049], FIG. 1, and FIG. 4: The controller 30 is mounted on the bike and is electrically connected to the electromechanical assembly 10 and the cycling status detection assembly 20 to control the operation of the electric motor 11, lock or unlock the electric motor lock 13, receive the cycling status including cycling distance, cycling speed and the like, and process the cycling status into cycling information and bike information).

As to claim 31, Akins, Yao, and Yu disclose the limitations of claim 30 further comprising the method according to claim 30, further comprising a step of: a) activating a signal generator in an event of unauthorized movement (Akins: [0039] and FIG. 1 the alarms 132: One or more alarm devices 132 such as light emitters, speaker, sirens, or tracking beacons may be coupled to the controller 102. The alarm devices 132 are configured to produce visible or .

As to claim 32, Akins, Yao, and Yu disclose the limitations of claim 30 further comprising a computer-readable memory containing instructions for implementing the method according to claim 30 when the instructions are carried out (Akins: [0073]-[0074], [0147], [0150], and FIG. 3-4).

As to claim 47, Akins, Yao, and Yu disclose the limitations of claim 18 further comprising the system according to claim 18, wherein the vehicle processing device is designed to transmit data to the server only when the vehicle is moved (Akins: [0040], [0043], [0054], and FIG. 3-4: The tracker 100 may be configured to vary location reporting intervals based on bicycle speed and velocity. Typically, if a bicycle is stationary, only movement or vibration is reported and a continuing lack of movement is not reported, or is reported infrequently).

Claims 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Akins et al. (Akins – US 2013/0150028 A1) in view of Yao et al. (Yao – US 2014/0209400 A1) and Yu (Yu – US 2016/0063782 A1) and further in view of Okuyama (Okuyama – US 2010/0138140 A1).

As to claim 25, Akins, Yao, and Yu disclose the limitations of claim 18 further comprising the system according to claim 18, wherein the vehicle processing device is designed:
a) to change between an active state and a passive state as a function of a driving state and/or signals from at least one acceleration sensor (Akins: [0051]: In a sleep mode, the tracker is configured to monitor sensors, and resume operation in response to a sensor signal associated with, for example, motion or vibration, having signal characteristics that are user selectable, as well as in response to user requests for activation. A ride mode can be used to track rider routes/velocity/altitude etc. In this mode, typically no SMS or push notifications or alarms are sent. A ride route and start/stop times can be set, and alarms and notifications are not sent during riding within these ride parameters);
b) to transmit data to the server in the active state at small time intervals (Akins: [0048], [0050]-[0051], [0069]-[0070], and FIG. 3-4: A ride mode can also enable periodic or continuous communication of bicycle location for tracking by 3.sup.rd parties such as parents, and 3.sup.rd parties can be notified if a ride has not been completed within the predefined time or if the ride extends outside of the predetermined area); and
c) to transmit data to the server in the passive state at large time intervals of greater than 1 hour, or to transmit no data to the server in the passive state (Akins: [0040], [0043], [0054], and FIG. 3-4: The tracker 100 may be configured to vary location reporting intervals based on bicycle speed and velocity. Typically, if a bicycle is stationary, only movement or vibration is reported and a continuing lack of movement is not reported, or is reported infrequently).
The combination of Akins, Yao, and Yu does not explicitly disclose the small time intervals of less than 1 hour.
However, it has been known in the art of tracking information to implement the small time intervals of less than 1 hour, as suggested by Okuyama, which discloses the small time intervals of less than 1 hour (Okuyama: [0060]: Whenever vehicles periodically transmits 
Therefore, in view of teachings by Akins, Yao, Yu, and Okuyama, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the monitoring system of Akins, Yao, and Yu to include the small time intervals of less than 1 hour, as suggested by Okuyama. The motivation for this is to update tracking information sooner at a server.

As to claim 26, Akins, Yao, Yu, and Okuyama disclose the limitations of claim 25 further comprising the system according to claim 25, wherein the vehicle processing device is designed, in the passive state, to at least temporarily de-energize some components (Akins: [0042]-[0043], [0054], and FIG. 1: The controller 102, accelerometer 112, and PPM 124 are typically continuously powered. The cellular radio 104 may operate directly from unregulated power and may be powered down by, for example, a p-FET power switch 130 controlled by a signal from the controller 102. The GPS receiver 106 and the transceiver 122 may each require lower operating voltages Vgps and Vkey, respectively).

Claims 33-38 and 41-46 are rejected under 35 U.S.C. 103 as being unpatentable over Akins et al. (Akins – US 2013/0150028 A1) in view of Yao et al. (Yao – US 2014/0209400 A1), Brown et al. (Brown – US 2010/0056228 A1), and Bird et al. (Bird – US 2010/0138581 A1).

As to claim 33, Akins discloses a system; comprising:
at least one vehicle (Akins: FIG. 12), comprising a bicycle, tricycle or off-road vehicle (Akins: Abstract, [0008], [0032], FIG. 1, and FIG. 12: Tracking systems and methods are disclosed herein with reference to bicycle security but the same or similar systems and methods can be applied to other assets including but not limited to computers, guitars, solar panels, cars, skis, skatboards etc. The disclosed technology can aid in recovery of stolen bikes and other assets and tracking of legitimate users in order to, for example, locate children or to obtain crash alerts), the vehicle comprising a vehicle processing device (Akins: FIG. 1 the controller 102) and a short-range communication device (Akins:[0036] and  FIG. 1 the cellular radio 104 and the RF transceiver 122: A transceiver 122 such as an ISM band radio-frequency (RF) transceiver is coupled to the controller 102 as well. The transceiver 122 is configured to communicate with or detect an RF proximity or other proximity key such as an RFID tagged key, and based on the communication, the controller 102 can set a status of the tracking device to "armed" or "disarmed," and/or initiate a communication via the cellular radio 104 so as to notify the bicycle owner of a current event. In other examples, the transceiver 122 can be based on radio-frequency communication, low frequency communication, communication standards such as wireless network standards, BLUETOOTH communications, audio or ultrasonic communication, or visible, infra-red or other optical communication as convenient),
at least one mobile terminal device (Akins: [0009], [0065], [0135], and FIG. 4), which is designed to communicate with the vehicle via a radio link (Akins: [0036] and FIG. 1: transceiver 122 such as an ISM band radio-frequency (RF) transceiver is coupled to the controller 102 as well. The transceiver 122 is configured to communicate with or detect an RF proximity or other proximity key such as an RFID tagged key, and based on the communication, the controller 102 can set a status of the tracking device to "armed" or "disarmed," and/or initiate a communication via the cellular radio 104 so as to notify the bicycle owner of a current event).
While Akins discloses a monitoring system comprising a vehicle tracking device associated with a vehicle for collecting and transmitting information sensed by sensors of the vehicle tracking device to a server (Akins: Abstract, [0006], [0008], [0033], [0036], and FIG. 1: The transceiver 122 is configured to communicate with or detect an RF proximity or other proximity key such as an RFID tagged key, and based on the communication, the controller 102 can set a status of the tracking device to "armed" or "disarmed," and/or initiate a communication via the cellular radio 104 so as to notify the bicycle owner of a current event), a warning message is transmitted to an associated terminal device in an event of unauthorized movement (Akins: [0051], [0070], [0135], and FIG. 21: The server then sends a corresponding message to a user mobile device at 2110, and based on the message, an alarm message is forwarded at 2112 from the user mobile device (alternatively, no action is taken)) based on the transmitted information (Akins: [0044], [0047], [0062]: The server 302 is coupled so as to receive notifications from the tracking device 304 concerning, for example, cycle position, movements, or other events as well as cycle and owner identifiers such as serial numbers, descriptions, names, contact numbers, [0069]-[0070], and FIG. 3-4 the server 402: The server 402 then processes the data to determine if an alarm should be initiated, and returns an alarm command to the tracker), wherein the transmitted information includes driving state of the vehicle (Akins: [0040]: The tracker 100 may be configured to vary location reporting intervals based on bicycle speed and velocity and [0053]: A database of times and locations (position, time, speed, altitude and other data collected by on-board sensors) is generated and stored either locally or on a remote server), Akins does not explicitly disclose wherein the vehicle comprises an electric drive controlled by a control unit, and wherein the control unit is designed to activate the electric drive as a function of signals, in particular an enable message, of the short-range communication device; and wherein an enable message encrypted via a key pair is exchanged between the short-range communication device and the mobile terminal device to activate the electric drive, wherein a key of the key pair is based on a particular one of a specific component of a specific component type of the vehicle and based on a unique hardware ID of the particular one of the specific component, wherein an exchange of the particular one of the specific component for a different one of the specific component of the specific component type results in a loss of validity of the key of the key pair.
However, it has been known in the art of bicycle control to implement wherein the vehicle comprises an electric drive controlled by a control unit, and wherein the control unit is designed to activate the electric drive as a function of signals, in particular an enable message, of the short-range communication device; at least one mobile terminal device, which is designed to communicate with the vehicle via a radio link, and wherein an enable message encrypted via a key pair is exchanged between the short-range communication device and the mobile terminal device to activate the electric drive, as suggested by Yao, which discloses wherein the vehicle (Yao: FIG. 1) comprises an electric drive (Yao: FIG. 1 the electric motor 11) controlled by a control unit (Yao: FIG. 2 the control unit 302), and wherein the control unit is designed to activate the electric drive as a function of signals, in particular an enable message, of the short-range communication device Yao: Abstract, [0011]-[0012], [0035]-[0040], and FIG. 1-2: The smart mobile device 40 may be a smart phone, a small-scale tablet computer and the like. As already having the small-scale wired connection interface, such as USB and the like, or the short-distance wireless connection interface, such as Bluetooth module, WiFi module and the like, the ; at least one mobile terminal device, which is designed to communicate with the vehicle via a radio link (Yao: Abstract, [0011]-[0012], [0035]-[0040], and FIG. 1-2: The smart mobile device 40 may be a smart phone, a small-scale tablet computer and the like. As already having the small-scale wired connection interface, such as USB and the like, or the short-distance wireless connection interface, such as Bluetooth module, WiFi module and the like, the smart mobile device 40 can connect to the communication interface 31 of the controller 30 to perform bidirectional communication, and provides a user interface for user to launch the export control procedure of the controller 30, set up the cycling control parameters, and obtain the cycling information and bike information for storage and display), and wherein an enable message encrypted via a key pair is exchanged between the short-range communication device and the mobile terminal device (Akins: [0007]: The tracker may only query the presence of the key upon events of interest, and exchange encrypted unique identifiers with the key to verify authenticity. The key may use a number of standard protocols operating in the unlicensed ISM bands, such as Bluetooth Low Energy, ANT, Zigbee, RFID, or proprietary communication protocols. A plurality of keys may be paired with the tracker by the user, and the keys may take on the form of a key-fob, a clip-on tag attachable to the bicycle rider's clothing, equipment, or use hardware supporting the same protocol as the tracker that is already built into off-the-shelf smart phones, watches, heart-rate monitors, and other consumer devices) to activate the electric drive (Yao: Abstract, [0011]-[0012], [0035]-[0040], and FIG. 1-2).
Akins and Yao, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the bicycle theft monitoring system of Akins to include wherein the vehicle comprises an electric drive controlled by a control unit, and wherein the control unit is designed to activate the electric drive as a function of signals, in particular an enable message, of the short-range communication device; at least one mobile terminal device, which is designed to communicate with the vehicle via a radio link, and wherein an enable message encrypted via a key pair is exchanged between the short-range communication device and the mobile terminal device to activate the electric drive, as suggested by Yao. The motivation for this is to control and/or manage information during bike cycling.

The combination of Akins and Yao does not explicitly disclose wherein a key of the key pair is based on a particular one of a specific component of a specific component type of the vehicle and based on a unique hardware ID of the particular one of the specific component, wherein an exchange of the particular one of the specific component for a different one of the specific component of the specific component type results in a loss of validity of the key of the key pair.
However, it has been known in the art of authenticating device to implement a key of the key pair is based on a particular one of a specific component of a specific component type of the vehicle and based on a unique  hardware ID of the particular one of the specific component, as suggested by Brown, which discloses a key of the key pair is based on a particular one of a specific component of a specific component type of the vehicle and based on a unique  hardware ID of the particular one of the specific component (Brown: Abstract, [0015]-[0019]: one or a The purpose of the identifier may be to uniquely identify the specific battery or may be to generally identify in which lot the specific battery was manufactured or the series to which the specific battery belongs, [0034]-[0036], [0046]-[0047], [0079], and FIG. 3).
Therefore, in view of teachings by Akins, Yao and Brown, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the monitoring system of Akins and Yao to include a key of the key pair is based on a particular one of a specific component of a specific component type of the vehicle and based on a unique hardware ID of the particular one of the specific component, as suggested by Brown. The motivation for this is to implement a known alternative authentication process using specific information associated with a battery.

While the combination of Akins, Yao and Brown disclose a process of authenticating unique identifier of a battery corresponding to a host device, e.g. the communication device/vehicle (Brown: [0015]-[0019]: one or a combination of the following lists: a list of identifiers of authorized smart batteries, a list of identifiers of unauthorized smart batteries, a list of identifiers of smart batteries subject to a recall, and a mapping of mobile communication device identities to smart battery identifiers, [0021]: The purpose of the identifier may be to uniquely identify the specific battery or may be to generally identify in which lot the specific battery was manufactured or the series to which the specific battery belongs, [0034]-[0036], and FIG. 3), the combination of Akins, Yao and Brown does not explicitly disclose an exchange of the particular one of the specific component for a different one of the specific component of the specific component type results in a loss of validity of the key of the key pair.

However, it has been known in the art of authenticating devices to implement an exchange of the particular one of the specific component for a different one of the specific component of the specific component type results in a loss of validity of the key of the key pair, as suggested by Bird, which discloses an exchange of the particular one of the specific component for a different one of the specific component of the specific component type results in a loss of validity of the key of the key pair (Bird: Abstract, [0053]-[0057], [0059]-[0061], [0073], and FIG. 3-4: persona information can be encoded in an encrypted format as opposed to encoding the persona information in clear text format. The persona information can be encrypted using any suitable encryption scheme including DES, 3DES, AES, RSA, PGP, or other known or yet to be invented scheme. Once properly authenticated, possibly by a key exchange or other protocol, a media player can access the persona information).

Therefore, in view of teachings by Akins, Yao, Brown, and Bird it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the monitoring system of Akins, Yao and Brown to include an exchange of the particular one of the specific component for a different one of the specific component of the specific component type results in a loss of validity of the key of the key pair, as suggested by Bird. The motivation for this is to implement a known alternative authentication process using specific information associated with a connected device.

As to claim 34, Akins, Yao, Brown, and Bird discloses all the vehicle limitations as claimed that mirrors the system limitations in claims 18 and 33; thus, claim 34 is interpreted and thus rejected for the reasons set forth above in the consideration and rejections of claims 18 and 33, and the details are as followings: a vehicle comprising: a vehicle communication device (Akins: [0036], FIG. 1 the RF transceiver 122, and FIG. 12); and
an electric drive controlled by a control unit, wherein the control unit is designed to activate the electric drive as a function of signals (Yao: Abstract, [0011]-[0012], [0035]-[0040], and FIG. 1-2: The smart mobile device 40 may be a smart phone, a small-scale tablet computer and the like. As already having the small-scale wired connection interface, such as USB and the like, or the short-distance wireless connection interface, such as Bluetooth module, WiFi module and the like, the smart mobile device 40 can connect to the communication interface 31 of the controller 30 to perform bidirectional communication, and provides a user interface for user to launch the export control procedure of the controller 30, set up the cycling control parameters, and obtain the cycling information and bike information for storage and display) of a short-range communication device (Akins: [0036] and FIG. 1 the RF transceiver 122), and wherein an enable message (Yao: Abstract, [0011]-[0012], [0035]-[0040], and FIG. 1-2), encrypted via a key pair, is received by the short-range communication device in order to activate the electric drive (Yao: Abstract, [0011]-[0012], [0035]-[0040], and FIG. 1-2: The smart mobile device 40 may be a smart phone, a small-scale tablet computer and the like. As already having the small-scale wired connection interface, such as USB and the like, or the short-distance wireless connection interface, such as Bluetooth module, WiFi module and the like, the smart mobile device 40 can connect to the communication interface 31 of the controller 30 to perform bidirectional communication, and provides a user interface for user to launch the export control ,
wherein a key of the key pair is based on a particular one of a specific component of a specific component type of the vehicle and, based on a unique hardware ID of the particular one of the specific component (Brown: Abstract, [0015]-[0019]: one or a combination of the following lists: a list of identifiers of authorized smart batteries, a list of identifiers of unauthorized smart batteries, a list of identifiers of smart batteries subject to a recall, and a mapping of mobile communication device identities to smart battery identifiers, [0021]: The purpose of the identifier may be to uniquely identify the specific battery or may be to generally identify in which lot the specific battery was manufactured or the series to which the specific battery belongs, [0034]-[0036], [0046]-[0047], [0079], and FIG. 3), wherein an exchange of the particular one of the specific component for a different one of the specific component of the specific component type results in a loss of validity of the key of the key pair (Brown: [0015]-[0019]: one or a combination of the following lists: a list of identifiers of authorized smart batteries, a list of identifiers of unauthorized smart batteries, a list of identifiers of smart batteries subject to a recall, and a mapping of mobile communication device identities to smart battery identifiers, [0021]: The purpose of the identifier may be to uniquely identify the specific battery or may be to generally identify in which lot the specific battery was manufactured or the series to which the specific battery belongs, [0034]-[0036], and FIG. 3 and Bird: Abstract, [0053]-[0057], [0059]-[0061], [0073], and FIG. 3-4: persona information can be encoded in an encrypted format as opposed to encoding the persona information in clear text format. The persona information can be encrypted using any suitable encryption scheme including DES, 3DES, AES, RSA, PGP, or other known or yet to be invented scheme. Once .

As to claim 35, Akins, Yao, Brown, and Bird discloses all the system limitations as claimed that mirrors the system limitations in claims 18 and 33; thus, claim 35 is interpreted and thus rejected for the reasons set forth above in the consideration and rejections of claims 18 and 33, and the details are as followings: 
a system comprising:
at least one cloud or web server (Akins: Abstract, [0033], [0053], [0062], FIG. 3 the cycle tracking server 302: a representative network 300 for cycle tracking includes a cycle tracking server 302 coupled to communicate with a cycle tracking device 304 via a wide area network, a local area network, or other network, shown in FIG. 3 as a cloud 306. The cycle tracking server 302 may be included in the cloud 306);
at least one vehicle (Akins: FIG. 12), comprising a bicycle, tricycle or off-road vehicle (Akins: Abstract, [0008], [0032], FIG. 1, and FIG. 12: Tracking systems and methods are disclosed herein with reference to bicycle security but the same or similar systems and methods can be applied to other assets including but not limited to computers, guitars, solar panels, cars, skis, skatboards etc. The disclosed technology can aid in recovery of stolen bikes and other assets and tracking of legitimate users in order to, for example, locate children or to obtain crash alerts), having a vehicle processing device (Akins: FIG. 1 the controller 102) and a vehicle communication device (Akins: FIG. 1 the cellular radio 104 and the RF transceiver 122), wherein the vehicle communication device is designed to communicate with the server via at least one mobile network (Akins: Abstract, [0008], [0062], [0069], FIG. 1 and FIG. 3-4: While a a tracker reports received signal strength (RSS) from nearby cellular network transmitters, and communicates RSS and transmitter identifiers to the server 402. Based on this data, the server 402 produces a location estimate using triangulation. Timing delays associated with nearby transmitters can also be used to estimate location), and wherein the vehicle processing device is designed to transmit data to the server (Akins: Abstract, [0006], [0008], [0033], [0036], and FIG. 1: The transceiver 122 is configured to communicate with or detect an RF proximity or other proximity key such as an RFID tagged key, and based on the communication, the controller 102 can set a status of the tracking device to "armed" or "disarmed," and/or initiate a communication via the cellular radio 104 so as to notify the bicycle owner of a current event) using the vehicle communication device (Akins: [0045], [0062]: The server 302 is coupled so as to receive notifications from the tracking device 304 concerning, for example, cycle position, movements, or other events as well as cycle and owner identifiers such as serial numbers, descriptions, names, contact numbers. In some example, the server receives communications from a user pertaining to user email addresses, phone numbers, social media account names so that the user or user contacts can be informed of cycle events. Some user information can be identified as private, while other information can be made generally accessible, [0067], [0069]-[0070], [0083], and FIG. 3-4: Representative event thresholds can be associated with jostle magnitude or frequency required to define a loggable or reportable jostle event (and different values can be assigned for each), check-in frequency (i.e., frequency of location reporting), and magnitude of bicycle displacements. In some examples, these settings can be based on location profiles), and
wherein the server has at least one allocation table (Akins: [0009], [0065], [0135], and FIG. 4 the user database 414 including the tracker profiles 416, the user profiles 418, the location profiles 420, and the bike profiles 422: The tracker profile database 416 includes tracker device identifiers such as serial numbers or other IDs, preferred tracker settings, available features or features in use, bicycle specific profiles such as tracker settings associated with high security, low security or other default or custom security levels) which assigns at least one terminal device to the at least one vehicle (Akins: [0009], [0065], [0135], and FIG. 4), and wherein the server is designed for:
a) determining, by using the transmitted data of the vehicle, whether the vehicle is being moved without authorization (Akins: [0044], [0047], [0062]: The server 302 is coupled so as to receive notifications from the tracking device 304 concerning, for example, cycle position, movements, or other events as well as cycle and owner identifiers such as serial numbers, descriptions, names, contact numbers, [0069]-[0070], and FIG. 3-4 the server 402: The server 402 then processes the data to determine if an alarm should be initiated, and returns an alarm command to the tracker);
b) determining, in the event of unauthorized movement of the vehicle, the associated terminal device by using the allocation table (Akins: [0044], [0047], [0051]: [0062], [0069]-[0070], and FIG. 3-4 the server 402: Accidents can be detected based on sensor signals, and one or more emergency services or emergency contacts stored in a user profile can be notified, typically by communicating a request for such notifications to an interne based tracker service. Alternatively, the tracker can be configured to send suitable SMS, voice, or other messages directly via a cellular network. For example, the tracker can be configured to initiate a telephonic connection to an emergency (911) telephone number. A ride mode can also enable periodic or ; and
c) sending a warning message to the associated terminal device in the event of unauthorized movement (Akins: [0051], [0070], [0135], and FIG. 21: The server then sends a corresponding message to a user mobile device at 2110, and based on the message, an alarm message is forwarded at 2112 from the user mobile device (alternatively, no action is taken)),
wherein, for activation of the at least one electric drive, an enable message encrypted via a key pair is exchanged between a short-range communication device of the vehicle and the mobile terminal device (Yao: Abstract, [0011]-[0012], [0035]-[0040], and FIG. 1-2: The smart mobile device 40 may be a smart phone, a small-scale tablet computer and the like. As already having the small-scale wired connection interface, such as USB and the like, or the short-distance wireless connection interface, such as Bluetooth module, WiFi module and the like, the smart mobile device 40 can connect to the communication interface 31 of the controller 30 to perform bidirectional communication, and provides a user interface for user to launch the export control procedure of the controller 30, set up the cycling control parameters, and obtain the cycling information and bike information for storage and display), and a key of the key pair is specific to a unique aspect of an individual battery of a particular battery type or rechargeable battery of a particular rechargeable battery type (Brown: Abstract, [0015]-[0019]: one or a combination of the following lists: a list of identifiers of authorized smart batteries, a list of identifiers of unauthorized smart batteries, a list of identifiers of smart batteries subject to a recall, and a mapping of mobile communication device identities to smart battery identifiers, [0021]: The purpose of the identifier may be to uniquely identify the specific battery or may be to generally identify in which lot the specific battery was manufactured or the series to which the specific battery belongs, [0034]-[0036], [0046]-[0047], [0079], and FIG. 3) and loses its validity with an exchange of a different individual battery or different individual rechargeable battery of the particular battery type or the particular rechargeable battery type (Brown: [0015]-[0019]: one or a combination of the following lists: a list of identifiers of authorized smart batteries, a list of identifiers of unauthorized smart batteries, a list of identifiers of smart batteries subject to a recall, and a mapping of mobile communication device identities to smart battery identifiers, [0021]: The purpose of the identifier may be to uniquely identify the specific battery or may be to generally identify in which lot the specific battery was manufactured or the series to which the specific battery belongs, [0034]-[0036], and FIG. 3 and Bird: Abstract, [0053]-[0057], [0059]-[0061], [0073], and FIG. 3-4: persona information can be encoded in an encrypted format as opposed to encoding the persona information in clear text format. The persona information can be encrypted using any suitable encryption scheme including DES, 3DES, AES, RSA, PGP, or other known or yet to be invented scheme. Once properly authenticated, possibly by a key exchange or other protocol, a media player can access the persona information).

As to claim 36, Akins, Yao, Brown, and Bird disclose the limitations of claim 35 further comprising the system according to claim 35, wherein the at least one vehicle comprises a position determination device for receiving signals from a satellite navigation system (Akins: FIG. 1 the geopositioning receiver 106) and for determining a position of the vehicle (Akins: [0004], [0033], and FIG. 1 the geopositioning 106: The geopositioning receiver 106 and the antenna 110 are configured to receive signals for determining position based on, for example, , wherein the vehicle processing device is designed to transmit the position of the vehicle to the server (Akins: Abstract, [0040], [0053], [0062], [0067], [0069], and FIG. 3-4: The server 302 is coupled so as to receive notifications from the tracking device 304 concerning, for example, cycle position, movements, or other events as well as cycle and owner identifiers such as serial numbers, descriptions, names, contact numbers).

As to claim 37, Akins, Yao, Brown, and Bird disclose the limitations of claim 36 further comprising the system according to claim 36, wherein the at least one vehicle comprises a short-range communication device (Akins: [0036] and FIG. 1: In other examples, the transceiver 122 can be based on radio-frequency communication, low frequency communication, communication standards such as wireless network standards, BLUETOOTH communications, audio or ultrasonic communication, or visible, infra-red or other optical communication as convenient. In typical examples, responsive to detection of a proximity key, the controller 102 issues appropriate "disarm" instructions. If an absence of a recently present proximity key is detected, the controller 102 can set the tracker 100 to be in an armed state) which is communicatively connected to a mobile terminal device and the vehicle processing device (Akins: [0036] and FIG. 1: transceiver 122 such as an ISM band radio-frequency (RF) transceiver is coupled to the controller 102 as well. The transceiver 122 is configured to communicate with or detect an RF proximity or other proximity key such as an RFID tagged key, and based on the communication, the controller 102 can set a status of the tracking device to "armed" or "disarmed," and/or initiate a communication via the cellular radio 104 so as to notify the bicycle owner of a current event).

As to claim 38, Akins, Yao, Brown, and Bird disclose the limitations of claim 37 further comprising the system according to claim 37, wherein the control unit is designed to activate the at least one electric drive as a function of signals, including at least an enable message, of the short-range communication device (Yao: Abstract, [0011]-[0012], [0035]-[0040], and FIG. 1-2: The smart mobile device 40 may be a smart phone, a small-scale tablet computer and the like. As already having the small-scale wired connection interface, such as USB and the like, or the short-distance wireless connection interface, such as Bluetooth module, WiFi module and the like, the smart mobile device 40 can connect to the communication interface 31 of the controller 30 to perform bidirectional communication, and provides a user interface for user to launch the export control procedure of the controller 30, set up the cycling control parameters, and obtain the cycling information and bike information for storage and display).

As to claim 41, Akins, Yao, Brown, and Bird disclose the limitations of claim 35 further comprising the system according to claim 35, wherein at least one mobile terminal device comprises an application designed to communicate with the server and/or to visualize information provided by the server, wherein the information includes position information, when the application is run by the mobile terminal device (Akins: [0007], [0055], [0078]-[0079], and FIG. 6-11: FIG. 7 is a representative screen shot 700 of a tracking screen map view that displays a map 702 and pushpins 704, 706 that indicate current and recent tracker locations. Other map icons that can be displayed include so-called "bread crumb" locations showing bicycle movements and a route along the bread crumbs. Different styles and or colors or gray levels of .

As to claim 42, Akins, Yao, Brown, and Bird disclose the limitations of claim 35 further comprising the system according to claim 35, wherein the at least one vehicle comprises multiple vehicles (Akins: Abstract and FIG. 4: The server coordinates tracking devices and assets for a plurality of users), and wherein the server stores enable information for at least some of the vehicles indicating whether a respective vehicle may be moved (Akins: [0007], the tracker may also be armed by pushing a physical button on the tracker, in which case the tracker enters an armed state immediately, or may be armed or disarmed by changing the armed state on the server, in which case the tracker retrieves the desired armed state the next time it communicates with the server, [0009]: the transceiver is configured to communicate a request to arm or disarm an asset tracker and to communicate asset tracker profile information associated with arming an asset tracker. In still additional examples, the asset tracker profile information includes an authorization to establish an armed asset tracker profile based on asset location, time of day, or asset disturbances), wherein the server is adapted to determine, by using the enable information of the respective vehicle, whether the respective vehicle is being moved in an unauthorized way (Akins: Abstract, [0039]: Alarm devices or other communication devices can be configured to alert a user to an unwanted disturbance, indicate a change in a tracker mode of operation, indicate a low battery condition, or that a component has been tampered with or removed, [0044], [0051]-[0052]:  A ride mode can be used to track rider routes/velocity/altitude etc. In this mode, typically no SMS or push notifications or alarms are sent. A ride route and start/stop times can be set, and alarms and notifications are not sent during riding within these .

As to claim 43, Akins, Yao, Brown, and Bird disclose the limitations of claim 42 further comprising the system according to claim 42, wherein the server is designed for setting the respective enable information depending on instructions which are received from the associated mobile terminal device (Akins: [0007]: The desired armed state can be communicated from the server using arming and disarming commands and data communicated via a landline phone, cell phone, smart phone, table computer, desktop computer, laptop, or other processing devices, [0055]: Tracker setting changes may occur because of different activities such as a user request at the tracker via tracker input devices, or a request communicated from a server (perhaps initiated with a user mobile device), or communicated directly from a user device such as a mobile device, table, or other computing device. Locally made settings changes tend to be applied immediately, and then may be acknowledged to a server upon a next periodic alert or notification cycle so that server records are complete, [0078], and FIG. 6-11: A touchscreen area 610 is configured to arm or disarm a tracker in response to user inputs, and can be displayed in color to indicate status).

As to claim 44, Akins, Yao, Brown, and Bird disclose the limitations of claim 18 further comprising a method for operating the system according to claim 18, the method comprising steps of:
a) transmitting data, including at least position data, by the vehicle communication device to the server (Akins: [0045], [0062]: The server 302 is coupled so as to receive notifications from the tracking device 304 concerning, for example, cycle position, movements, or other events as well as cycle and owner identifiers such as serial numbers, descriptions, names, contact numbers. In some example, the server receives communications from a user pertaining to user email addresses, phone numbers, social media account names so that the user or user contacts can be informed of cycle events. Some user information can be identified as private, while other information can be made generally accessible, [0067], [0069]-[0070], [0083], and FIG. 3-4: Representative event thresholds can be associated with jostle magnitude or frequency required to define a loggable or reportable jostle event (and different values can be assigned for each), check-in frequency (i.e., frequency of location reporting), and magnitude of bicycle displacements. In some examples, these settings can be based on location profiles);
b) ascertaining, at the server, by using the transmitted data of the vehicle, whether the vehicle is being moved without authorization (Akins: [0044], [0047], [0062]: The server 302 is coupled so as to receive notifications from the tracking device 304 concerning, for example, cycle position, movements, or other events as well as cycle and owner identifiers such as serial numbers, descriptions, names, contact numbers, [0069]-[0070], and FIG. 3-4 the server 402: The server 402 then processes the data to determine if an alarm should be initiated, and returns an alarm command to the tracker);
c) determining, at the server, by using the at least one allocation table, an associated terminal device, in case of unauthorized movement of the vehicle (Akins: [0044], [0047], [0062], [0069]-[0070], and FIG. 3-4 the server 402: The server 402 then processes the data to determine if an alarm should be initiated, and returns an alarm command to the tracker);
d) sending, by the server, a warning message to the associated terminal device in the event of unauthorized movement (Akins: [0051], [0070], [0135], and FIG. 21: The server then sends a corresponding message to a user mobile device at 2110, and based on the message, an alarm message is forwarded at 2112 from the user mobile device (alternatively, no action is taken)); and
wherein, for activation of the at least one electric drive, an enable message encrypted via a key pair is exchanged between a short-range communication device of the vehicle and the mobile terminal device (Yao: Abstract, [0011]-[0012], [0035]-[0040], and FIG. 1-2: The smart mobile device 40 may be a smart phone, a small-scale tablet computer and the like. As already having the small-scale wired connection interface, such as USB and the like, or the short-distance wireless connection interface, such as Bluetooth module, WiFi module and the like, the smart mobile device 40 can connect to the communication interface 31 of the controller 30 to perform bidirectional communication, and provides a user interface for user to launch the export control procedure of the controller 30, set up the cycling control parameters, and obtain the cycling information and bike information for storage and display), and a key of the key pair is specific to an individual battery of a particular battery type or rechargeable battery of a particular rechargeable battery type (Brown: Abstract, [0015]-[0019], [0034]-[0036], [0079], and FIG. 3) and loses its validity with an exchange of a different individual battery or different individual rechargeable battery of the particular battery type or the particular rechargeable battery type (Brown: [0015]-[0019]: one or a combination of the following lists: a list of identifiers of authorized smart batteries, a list of identifiers of unauthorized smart batteries, a list of identifiers of smart batteries subject to a recall, and a mapping of mobile communication device identities to smart battery identifiers, [0021]: The purpose of the identifier may be to uniquely identify the specific battery or may be to generally identify in which lot the specific battery was manufactured or the series to which the specific battery belongs, [0034]-[0036], and FIG. 3 and Bird: Abstract, [0053]-[0057], [0059]-[0061], [0073], and FIG. 3-4: persona information can be encoded in an encrypted format as opposed to encoding the persona information in clear text format. The persona information can be encrypted using any suitable encryption scheme including DES, 3DES, AES, RSA, PGP, or other known or yet to be invented scheme. Once properly authenticated, possibly by a key exchange or other protocol, a media player can access the persona information).

As to claim 45, Akins, Yao, Brown, and Bird disclose the limitations of claim 44 further comprising the method according to claim 44, further comprising a step of:
a) activating a signal generator in an event of unauthorized movement (Akins: [0051], [0070], [0135], and FIG. 21: The server then sends a corresponding message to a user mobile device at 2110, and based on the message, an alarm message is forwarded at 2112 from the user mobile device (alternatively, no action is taken)).

As to claim 46, Akins, Yao, Brown, and Bird disclose the limitations of claim 44 further comprising a computer-readable memory containing instructions for implementing the method according to claim 44 when the instructions are carried out (Akins: [0073]-[0074], [0147], [0150], and FIG. 3-4).

Claims 39-40 are rejected under 35 U.S.C. 103 as being unpatentable over Akins et al. (Akins – US 2013/0150028 A1) in view of Yao et al. (Yao – US 2014/0209400 A1), Brown et al. (Brown – US 2010/0056228 A1), and Bird et al. (Bird – US 2010/0138581 A1) and further in view of Okuyama (Okuyama – US 2010/0138140 A1).

As to claim 39, Akins, Yao, Brown and Bird disclose the limitations of claim 35 further comprising the system according to claim 35, wherein the vehicle processing device is designed:
a) to change between an active state and a passive state as a function of a driving state and/or signals from at least one acceleration sensor (Akins: [0051]: In a sleep mode, the tracker is configured to monitor sensors, and resume operation in response to a sensor signal associated with, for example, motion or vibration, having signal characteristics that are user selectable, as well as in response to user requests for activation. A ride mode can be used to track rider routes/velocity/altitude etc. In this mode, typically no SMS or push notifications or alarms are sent. A ride route and start/stop times can be set, and alarms and notifications are not sent during riding within these ride parameters);
b) to transmit data to the server in the active state at small time intervals (Akins: [0048], [0050]-[0051], [0069]-[0070], and FIG. 3-4: A ride mode can also enable periodic or continuous communication of bicycle location for tracking by 3.sup.rd parties such as parents, and 3.sup.rd parties can be notified if a ride has not been completed within the predefined time or if the ride extends outside of the predetermined area); and
c) to transmit data to the server in the passive state at large time intervals of greater than 1 hour, or to transmit no data to the server in the passive state (Akins: [0040], [0043], [0054], and FIG. 3-4: The tracker 100 may be configured to vary location reporting intervals based on bicycle speed and velocity. Typically, if a bicycle is stationary, only movement or vibration is reported and a continuing lack of movement is not reported, or is reported infrequently).
The combination of Akins, Yao, Brown and Bird does not explicitly disclose the small time intervals of less than 1 hour.
However, it has been known in the art of tracking information to implement the small time intervals of less than 1 hour, as suggested by Okuyama, which discloses the small time intervals of less than 1 hour (Okuyama: [0060]: Whenever vehicles periodically transmits (every five minutes, for example) to the server as same in typical cases, the vehicle information reflecting the traffic conditions observed during the interval between each two transmitting operations is not transmitted to the server 5 ).
Therefore, in view of teachings by Akins, Yao, Brown, Bird, and Okuyama, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the monitoring system of Akins, Yao, Brown and Bird to include the small time intervals of less than 1 hour, as suggested by Okuyama. The motivation for this is to update tracking information sooner at a server.

As to claim 40, Akins, Yao, Brown, Bird, and Okuyama disclose the limitations of claim 39 further comprising the system according to claim 39, wherein the vehicle processing device is designed, in the passive state, to at least temporarily deenergize some components (Akins: [0042]-[0043], [0054], and FIG. 1: The controller 102, accelerometer 112, and PPM 124 The cellular radio 104 may operate directly from unregulated power and may be powered down by, for example, a p-FET power switch 130 controlled by a signal from the controller 102. The GPS receiver 106 and the transceiver 122 may each require lower operating voltages Vgps and Vkey, respectively).

Citation of Pertinent Art 
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Wang et al., 2015/0022663 A1, discloses methods and systems for vehicle theft detection and prevention using a smartphone and video-based parking technology.
Amin et al. discloses Technologically Enhanced Bicycle Anti-Theft Security, Automated Gear System and Rear Protection.
Dutta et al. discloses NaviRide Smart Bicycle Computer with GPS Waypoint Indicators.
Saegusa et al. discloses Development of a smart IoT device for bicyclists. 
Santos et al. discloses Cooperative Bicycle Localization System via Ad Hoc Bluetooth Networks. 
Sarker et al. discloses DiChokro An Anti-Theft System for Two Wheelers.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP §706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG PHAM whose telephone number is (571)-270-3668.  The examiner can normally be reached on Monday - Thursday 9:30 AM - 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUAN-ZHEN WANG can be reached on (571)-272-3114.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/QUANG PHAM/Primary Examiner, Art Unit 2684